Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 8/11/2022 obviate the previous 35 U.S.C. 112 rejections for claim 13.  Therefore, the rejection for claim 13 has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,548,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Hayashi et al (US 2003/0229388) in view of Nunez et al (US 2008/0033527) as noted in the Non-Final Rejection of 6/27/2022.
Hayashi et al discloses a system for monitoring flow through a prosthesis, said system comprising: a prosthesis (110) having a lumen extending therethrough (Fig. 2), the lumen configured for fluid flow therethrough ([0001], [0010]), the prosthesis having a longitudinal axis parallel to the lumen, wherein the prosthesis includes a first main tubular structure (40) with a second tubular structure (50) for attachment as a limb at a bifurcation; and at least two sensors (20, 118) operatively coupled with the prosthesis ([0020], [0029]), and outputting data related to the sensed parameter ([0019]-[0021], [0027], [0028], [0033]); wherein one of the at least two sensors (20) is partially disposed around one of the first and second tubular structure (40) ([0020]) and the system includes additional sensors (118). Nunez further teaches a system for monitoring flow through a prosthesis, the system comprising a prosthesis (100) having multiple sensors (122) disposed about the prosthesis for measuring strain or stress exerted on the prosthesis (Fig. 1; [0019], [0033], [0036], [0045], wherein the discussion of measuring wall tension, wall stress, wall strain is in relation to the wall (110) of the prosthesis).   However, the tubular trunk portion (40) and two limb portions (50) of Hayashi et al are not coaxial as required by the independent claims since the graft is for a bifurcation and therefore the limbs are off-axis to extend into the branch vessels.. 
  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed system as recited in independent claims 2 and 13.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771